Exhibit 10.2

 

EIGHTH AMENDMENT TO LEASE

 

THIS EIGHTH AMENDMENT TO LEASE (“Eighth Amendment”) is made and entered into by
and between Draper Land Limited Partnership No. 2, a Utah limited partnership
(“Landlord”) and 1-800 CONTACTS, INC., a Delaware corporation (“Tenant”).

 

Recitals:

 

A.                                   Landlord and Tenant (formerly known as
1-800-Lens-Now, Inc., a Utah corporation, d/b/a 1-800-Contacts) are parties to a
Commercial Lease dated November 3, 1997.  Said Commercial Lease has been amended
by the following instruments: (i) First Amendment to Lease dated May 25, 1998;
(ii) Second Amendment to Lease dated August 6, 1998; (iii) Third Amendment to
Lease dated January 17, 2001; (iv) Fourth Amendment to Lease dated January 17,
2001; (v) Fifth Amendment to Lease dated January 17, 2001; (vi) Sixth Amendment
to Lease dated January 17, 2001; and (vii) Seventh Amendment to Lease dated
March 31, 2003.  The Commercial Lease and the seven amendments referred to above
are hereinafter collectively referred to as the “Lease”.

 

B.                                     The Lease provides for the lease of the
Original Premises, the Additional Space, the Expansion Space, the 2nd Expansion
Space, the 3rd Expansion Space, the 4th Expansion Space, and the 5th Expansion
Space (as such terms are defined in the Lease) (collectively, the “Premises”) in
the building located at 66 East Wadsworth Park Drive, Building B, Suite #101,
Draper, Utah 84020 (the “Building”).

 

C.                                     Landlord and Tenant now desire to further
amend the Lease in certain respects, including leasing additional space in the
Building to Tenant, all in accordance with and subject to the terms and
conditions set forth herein.

 

Terms and Conditions of Agreement:

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.                                       Contingent on Approval by Landlord’s
Mortgage Lender.  This Eighth Amendment is contingent upon Landlord receiving
approval from Landlord’s mortgage lender.  Landlord will use its best efforts to
obtain such approval promptly.

 

2.                                       Effective Date.  This Eighth Amendment
shall become effective as of September 1, 2003 (the “Effective Date”) unless
Landlord has not received approval from its lender by that date, in which event
this Amendment will become effective on the date Landlord receives such
approval.

 

3.                                       Lease of Suite 200.  Landlord will
lease to Tenant, and Tenant will accept and lease from Landlord, those certain
premises (“Suite 200”) known as Suite 200 of the Building, as depicted on
Exhibit A-1 attached hereto and incorporated by reference herein, which Suite
200

 

--------------------------------------------------------------------------------


 

consists of 9,910 rentable square feet of office space on the 2nd floor of the
Building.  Suite 200 is now occupied by Glyphics Communications, Inc.  Glyphic’s
lease for Suite 200 expires on November 30, 2003, but Glyphics has stated that
it intends to vacate Suite 200 on September 15, 2003.  Landlord will deliver
possession of Suite 200 to Tenant immediately upon vacation by Glyphics.  Upon
vacation by Glyphics, Suite 200 shall be deemed to be part of the “Premises” as
defined in the Lease and Tenant’s use and occupancy of Suite 200 will be subject
to all of the terms and conditions of the Lease applicable to the Premises. 
Tenant shall bear the entire cost of any alterations or improvements made to
Suite 200 to suit Tenant’s needs.

 

4.                                       Lease of Suite 100.  Landlord will
lease to Tenant, and Tenant will accept and lease from Landlord, those certain
premises (“Suite 100”) known as Suite 100 of the Building, as depicted on
Exhibit A-2 attached hereto and incorporated by reference herein, which Suite
100 consists of 4,149 rentable square feet of office space on the 1st floor of
the Building.  Suite 100 is now occupied by Employee Benefit Management Services
(“EBMS”), whose lease for Suite 200 expires on September 30, 2003.  Landlord
will deliver possession of Suite 100 to Tenant immediately upon vacation by
EBMS.  Upon vacation by EBMS, Suite 100 shall be deemed to be part of the
“Premises” as defined in the Lease and Tenant’s use and occupancy of Suite 100
will be subject to all of the terms and conditions of the Lease applicable to
the Premises.  Tenant shall bear the entire cost of any alterations or
improvements made to Suite 100 to suit Tenant’s needs.

 

5.                                       Lease of Suite 204.  Another tenant of
the Building, Bright Trading, currently occupies those certain premises (“Suite
204”) known as Suite 204 of the Building, as depicted on Exhibit A-3 attached
hereto and incorporated by reference herein, which Suite 204 consists of 1,812
rentable square feet of office space on the second floor of the Building. 
Landlord will reach an agreement with Bright Trading (acceptable to Landlord) in
which Bright Trading agrees to vacate Suite 204 and to relocate to another
building in Landlord’s business park.  Tenant agrees to pay all expenses
required to induce Bright Trading to relocate including, without limitation,
incentives such as moving expenses or free rent, so long as such expenses do not
exceed $20,000.00. After Bright Trading vacates Suite 204 Landlord will lease to
Tenant, and Tenant will accept and lease from Landlord, all of Suite 204.  In
that event, upon vacation by Bright Trading, Suite 204 shall be deemed to be
part of the “Premises” as defined in the Lease and Tenant’s use and occupancy of
Suite 204 will be subject to all of the terms and conditions of the Lease
applicable to the Premises.  Possession of Suite 204 will be delivered to Tenant
immediately upon vacation by Bright Trading.  Tenant shall bear the entire cost
of any alterations or improvements made to Suite 204 to suit Tenant’s needs.

 

6.                                       Term.  The lease term for all of the
Premises leased in the Building, including the Original Premises, the Additional
and Expansion Spaces mentioned in Recital B above, Suites 200 and 100, and, if
applicable, Suite 204, shall expire at 11:59 p.m. on December 31, 2009.  Except
as provided in paragraph 16 of this Amendment, there will be no option to extend
the term as to any of said Premises and paragraph 2(b) of the original
Commercial Lease is hereby deleted.

 

7.                                       Rent.  Commencing as of September 1,
2003, the rent payable to Landlord shall be $11.50 per rentable square foot in
the Premises, which shall be triple net rent to Landlord.

 

2

--------------------------------------------------------------------------------


 

Said rent shall be increased by two percent (2%) per year, with the first rental
increase taking effect on September 1, 2004, and subsequent annual increases on
the same date each subsequent year.  Rent shall be due on or before the 1st day
of each month during the term.  All rent and other sums due under the Lease
(collectively “Rents”) shall be paid in cash, without deduction or offset, to
Draper Land Limited Partnership No. 2, 71 East Wadsworth Park Drive, Draper,
Utah 84020, Attn: Kip Wadsworth.  The rents for Suites 200, 100, and 204,
respectively, shall begin to accrue from the date that each of said Suites is
delivered by Landlord to Tenant.  Subparagraph 4(a) of the original Commercial
Lease is hereby deleted.

 

8.                                       Expenses to Be Paid by Tenant.  From
and after the Effective Date, Tenant shall be solely responsible to pay all
expenses related to the Premises, the Building, and associated parking,
including, without limitation, all property taxes and assessments, insurance,
utilities, maintenance and repairs, capital expenditures, and any improvements
(capital or other) desired by Tenant or required by the Lease.  Landlord will
assume full responsibility for roof expenditures (capital or other). Capital
Expenditures shall mean capital expenditures incurred either (i) to reduce
Operating Expenses, or (ii) to comply with any law, order or regulation of any
governmental, quasi-governmental, public or other authority enacted (or which
otherwise first becomes effective) after the Commencement Date.  Costs of
capital expenditures shall be amortized over their useful life based on
contractors or manufacturer’s reasonable information.  Tenant shall be charged
the prorata amount of said capital costs based on then remaining term of the
lease.  The amount of said costs Tenant shall be responsible for shall be the
percentage derived by dividing the then remaining term by the useful life of the
improvement (ie. 5 years remaining term / a 15 year useful life = 33% cost to
Tenant).Property taxes, assessments and insurance will be paid by Landlord in
the first instance, and Tenant will reimburse Landlord as provided herein
below.  All other expenses will be paid directly by Tenant.  Tenant agrees, at
its expense, to maintain the Premises and the Building in good, clean and
attractive condition and in compliance with all applicable laws and codes,
including without limitation compliance with the Americans with Disabilities Act
(“ADA”).  The Landlord will maintain the roof of the building in good, clean and
functional condition and in compliance with all applicable laws and codes. 
Landlord warrants the building and Premises are in compliance with all
applicable laws and codes, including without limitation compliance with the
Americans with Disabilities Act (“ADA”).  Tenant shall also maintain the parking
area, sidewalks, and landscaping adjacent to the Building in good, clean and
attractive condition and in compliance with all applicable laws and codes,
compliance with the ADA and including repairing asphalt and restriping the
parking areas as necessary from time to time.  Tenant shall keep the Building,
Premises, parking and landscaped areas in as good condition as they have been
kept by Landlord prior to the date of this Amendment.  In the event of any
failure by Tenant to so maintain the Building, Premises, parking and landscaped
areas, and if Tenant fails to cure such failure within a reasonable period of
time required to cure such failure after written notice from Landlord, Landlord
shall have the right (but not the obligation) to cure such failure and Tenant
will reimburse Landlord all sums expended by Landlord to effect such cure within
ten (10) days after invoicing, together with an administrative fee equal to 15%
of said sums.  Subparagraph 6(a) of the original Commercial Lease is hereby
deleted.

 

9.                                       Insurance and Taxes.  Landlord will
continue to maintain fire and hazard insurance covering the Premises and
Building, with such coverages and in such amounts as may

 

3

--------------------------------------------------------------------------------


 

be required by Landlord’s lender, or as Landlord may deem commercially
reasonable.  Landlord will also pay, in the first instance, all real property
taxes and assessments for the Premises, Building and associated parking.  In
addition to the triple net rent described in paragraph 5 above, Tenant will
reimburse Landlord for the cost of all such insurance and for said taxes and
assessments, together with a management fee in the amount of two percent (2%) of
the premiums, taxes and assessments.  Landlord will send invoices to Tenant for
all insurance premiums, taxes and assessments paid by Landlord with respect to
the Premises, Building, and associated parking, and the applicable management
fee, and Tenant will pay all such amounts within ten (10) days after invoicing.

 

10.                                 Additional Security Deposit.  None is
required.

 

11.                                 Parking.  From and after the Effective Date,
Tenant will have the use of five and one-half (5.5) non-reserved stalls for each
1,000 usable square feet included in the leased Premises.  The Tenant will have
the use of all stalls in the existing parking lot surrounding the Building, not
to be less than 316 stalls, with an additional minimum of 52 stalls to be
located elsewhere in the business park, as designated by Landlord, and within a
reasonable walking distance to the Building.

 

12.                                 Acceptance of Additional Suites.  Tenant’s
taking possession of Suites 100, 200, and 204, shall be deemed conclusive
evidence that said premises are in good order and satisfactory condition. 
Landlord is under no obligation to alter, remodel, repair or improve any of said
premises, the Building or the grounds, and Landlord has made no representations,
express or implied, respecting any matter or thing relating to said premises,
Building, or the grounds except as may be expressly stated in the Lease or this
Amendment. Any alterations, modifications, or tenant improvements made to Suites
100, 200, and 204, shall be made at Tenant’s sole cost and expense, and in
accordance with the requirements of paragraph 14 below.

 

13.                                 Landlord’s Right to Continue Leases for
Antennas and Billboard Sign.  The parties acknowledge that when Tenant takes
possession of Suites 100, 200 and 204, Tenant will be the sole occupant of the
Building.  However, notwithstanding any other provisions of the Lease or this
Amendment, Landlord will continue to have the exclusive right to place and
maintain antennas on the roof of the Building, and the exclusive right to lease
the billboard sign on the grounds near the Building.  Landlord will maintain the
billboard sign in good, clean and attractive condition and will fund any and all
charges related to this maintenance.

 

14.                                 Design and Construction of Tenant
Improvements.  Tenant shall have the right, at Tenant’s sole cost and expense,
to modify the Premises and Building in order to integrate Suites 100, 200 and
204 into the rest of the Premises, and in order to make the Building and
Premises more suitable for use by a single Tenant, subject to the following
terms and conditions:

 

A.                                   Tenant agrees to have Wadsworth Design
Group and Ralph L. Wadsworth Construction Company, Inc. (“Landlord’s
Affiliates”) perform the design services and general construction contract for
the design and construction of the modifications and improvements to the
Premises and Building.

 

4

--------------------------------------------------------------------------------


 

B.                                     No alterations, modifications or
improvements to the Building or Premises will be performed without the prior
written consent of Landlord (and, if required, Landlord’s lender).  Prior to
commencement of any alterations, modifications or tenant improvements to the
Building or Premises, Tenant shall submit to Landlord complete plans and
specifications showing the work to be done.  Landlord consents to Tenant’s
proposal to build out the space on the second floor above the existing lobby.

 

C.                                     All work performed on behalf of Tenant
will be performed by licensed contractors.  Tenant agrees that all alterations
modifications and improvements that it contracts to have performed in the
Building must comply with all applicable building codes and all requirements of
state, local or federal laws and agencies having jurisdiction of the Building,
Premises or work, including, without limitation, the ADA.

 

D.                                    Tenant will promptly pay for all work
performed and materials supplied, and will keep the Building and Premises free
and clear of any mechanic’s or materialmen’s liens for work that it contracts to
have performed.  During the course of construction, Landlord shall have the
right to post notices of non-responsibility on or about the Building or
Premises.

 

15.                                 Build-to-Suit Option.  At Tenant’s option,
Landlord will allow Tenant to terminate this Lease after April 30, 2006 if, but
only if, Tenant enters into a Build-to-Suit Lease for a new building to be
constructed by Landlord, subject to the following terms and conditions:

 

A.                                   No such option shall exist while there is
any uncured default by Tenant under the terms of the Lease.

 

B.                                     At the time that Tenant exercises the
option, Tenant’s credit rating must be satisfactory to Landlord (in Landlord’s
reasonable discretion) and to the lenders Landlord intends to use for its
construction and permanent loans for the new building.  If Tenant’s credit is
not satisfactory, the option may not be exercised.  On the other hand, if
Tenant’s credit is satisfactory but Landlord is unable to provide 25% equity to
satisfy Landlord’s lender within sixty (60) days after the Build –to-Suit lease
has been signed, Tenant may immediately terminate both the Build-to-Suit Lease
and this Lease without any penalty or further obligation to Landlord.

 

C.                                     If Tenant desires to exercise this option
and the conditions described in subparagraphs A and B above are met, Tenant
shall give written notice of exercise to Landlord.

 

D.                                    If Tenant exercises its option hereunder,
Landlord and Tenant will enter into a “Build-to-suit Lease Agreement” based upon
and incorporating the following provisions: 

 

(i)                                                             The new building
to be constructed by Landlord (the “New Building”) will be located on the
property known as the “Van Otten Property” which consists of approximately 12.87
acres located at approximately 14000 South 200 East in Draper, Utah.  The New
Building will be placed on said

 

5

--------------------------------------------------------------------------------


 

property in such a manner as to allow Landlord to construct other buildings on
other portions of said property.  Site planning must be acceptable to both
Landlord and Tenant.

 

(ii)                                                          The New Building
must contain a minimum of 80,000 square feet of space.

 

(iii)                                                       The design of the
New Building must be acceptable to both Tenant and Landlord. 

 

(iv)                                                      The term of the
Build-to-Suit Lease must be at least 10 years.

 

(v)                                                         Tenant may become a
part-owner of the New Building and the land (hereinafter the “Adjacent Land”)
which is required as part of the approved site plan for the New Building.  If
Tenant desires to be a part-owner, Tenant may purchase  up to a 40% undivided
interest in the New Building and Adjacent Land at a price equal to (a) the fair
market value of the Adjacent Land, plus (b) Landlord’s cost of improving the
land and constructing the New Building (including, without limitation, costs of
improving land, engineering, zoning, permits, design, and construction costs,
and including a customary Developer’s fee and General Contractor’s fee)
(collectively, the “New Building Costs”), multiplied by (c) the percentage
interest which Tenant is buying.  If Landlord and Tenant are unable to agree on
fair market value of the Adjacent Land, then Landlord will choose a qualified
MAI appraiser to appraise said land, and Tenant will choose a qualified MAI
appraiser to appraise said land, and the fair market value agreed to by said
appraisers will control.  If said appraisers do not agree on the fair market
value, then the two appraisers will choose a third qualified MAI appraiser, and
the fair market value of the Adjacent Land shall be conclusively deemed to be
the average of the closest two of the three appraisals.

 

(vi)                                                      The rent under the
Build-to-Suit Lease must provide a fair market value based annual rate of
return  to the Landlord based on Landlord’s share of the fair market value of
the Adjacent Land plus Landlord’s share of the New Building Costs.  The fair
market value annual rate of return shall be negotiated in good faith and in
accordance with paragraph 5(D)(v) above; this rate shall be negotiated and
resolved prior to Tenant occupying the New Building.  The fair market value
annual rate of return will be comparable to the annual rate of return to
landlords for comparable Class A buildings and premises within a reasonable
radius to the New Building and Adjacent Land.

 

(vii)                                                   In order to become a
part-owner of the New Building, Tenant must take on the same obligations assumed
by Landlord, including (without limitation) signing construction loan documents
and permanent loan documents as a

 

6

--------------------------------------------------------------------------------


 

borrower.

 

(viii)                                                If Tenant becomes
part-owner of the New Building, Landlord and Tenant will enter into a cotenancy
agreement, property management agreement, and/or similar documentation
appointing Landlord as the controlling manager during the continuation of the
cotenancy and providing for a management fee to be paid to Landlord for its
management of the New Building.  The amount of the management fee will be
determined by soliciting proposals from three separate management companies and
averaging the three fees to determine the amount of the management fee Landlord
will charge.  Said fee will be waived should the Tenant agree to fund and
provide said management services at the inception of the Build-to-Suit Lease.

 

(ix)                                                        If Tenant exercises
its Build-to-Suit option hereunder, rent will continue to accrue under the Lease
and will be paid by Tenant until the date that Tenant moves into the New
Building and begins paying rent under the Build-to-Suit Lease.

 

16. Extension of Lease. Tenant has a one (1) time right to extend this lease,
provided Tenant is not in default (either at the time Tenant gives notice of
extension or at the time the extension commences), for one (1) additional five
(5) year term.  Tenant must provide Landlord with a written notification of
extension no less than twelve (12) months prior to the expiration date of this
lease.  The lease rate during the lease extension period will be at ninety
percent (90%) of the then current market rate for similar premises in similar
Class “A” buildings within a 5 mile radius of the Premises.  No lease
concessions or tenant improvement allowance will be provided by Landlord as part
of the terms of the lease extension. Other terms and conditions of the Lease
will remain unchanged.

 

17. Termination of Lease. Tenant shall have the right to terminate this lease,
provided tenant is not in default, after issuing a written Termination Notice. 
The Termination Date shall be effective nine (9) months after Landlord’s receipt
of Termination Notice.  In no event shall the Termination Date occur before
10/1/2007.  In exchange for early termination Tenant shall pay Landlord a lump
sum Termination Fee of five hundred thousand dollars ($500,000.00).  The
Termination Fee shall be due and payable six (6) months after Landlords receipt
of Termination Notice.

 

18. Brokers and Commissions.  Landlord and Tenant acknowledge that Prime
Commercial, Inc. has acted as broker for Landlord, and NAI Utah Commercial has
acted as broker for Tenant in connection with this Amendment.  Each party will
compensate its own broker pursuant to separate agreements between the parties
and their respective brokers.  Each party represents and warrants to the other
that, other than Prime Commercial, Inc. and NAI Utah Commercial (the “Known
Brokers”), the warranting party knows of no real estate broker or agent who is
or might be entitled to compensation in connection with this Amendment.  Each
party, as indemnifying party, agrees to indemnify, defend and hold the other
party harmless from and against any and all liabilities or expenses, including
reasonable attorneys’ fees and costs,

 

7

--------------------------------------------------------------------------------


 

arising out of any claim for brokerage commissions, finders fees, or similar
compensation by anyone other than the Known Brokers, which claim is based on any
alleged act or agreement of the indemnifying party.  This indemnification shall
survive the termination of the Lease, as amended hereby.

 

19.                                 Miscellaneous.  The Lease, as amended, and
this Eighth Amendment contain all of the representations, understandings, and
agreements of the parties with respect to matters contained herein.  The
recitals are hereby incorporated into this Amendment.  All capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Lease.  Each of the individuals who have executed this Amendment
represents and warrants that he or she is duly authorized to execute this
Amendment on behalf of Landlord or Tenant as the case may be; that all
corporate, partnership, trust or other action necessary for such party to
execute and perform the terms of this Amendment have been duly taken by such
party, and that no other signature and/or authorization is necessary for such
party to enter into and perform the terms of this Amendment.  Except as provided
herein, the terms and conditions of the Lease shall remain the same and in full
force and effect.

 

DATED this              day of                                       , 2003.

 

Landlord:

Tenant:

 

 

Draper Land Limited Partnership No. 2,
a Utah limited partnership

1-800-Contacts, Inc.,
a Delaware corporation

 

 

 

 

By:

 

 

By:

 

 

Its:

 

 

Its:

 

 

 

8

--------------------------------------------------------------------------------